Citation Nr: 1035912	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1951 to November 1954.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied service connection for a back 
disorder, bilateral hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDINGS OF FACT

1.  A back disorder was not manifested during service, or for 
many years following service, and is not shown to be causally or 
etiologically related to service.

2.  Bilateral hearing loss was not manifested during service and 
is not shown to be causally or etiologically related to service.

3.  Tinnitus was not manifested during service and is not shown 
to be causally or etiologically related to service.




CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2009).

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of two letters from the RO to the Veteran dated in February 2006 
and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Here, the record 
reflects that with respect to the claim of service connection for 
a back disorder, the Veteran has not been afforded a VA 
examination in connection with this claim.  In this regard, a 
medical examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that a Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  
In this case, the Board finds that a VA examination is not 
necessary because, as discussed below in greater detail, there is 
no competent and probative indication that this disorder may be 
associated with an established event, injury or disease in 
service.

Additionally, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran contends that his current back disorder, bilateral 
hearing loss, and tinnitus are all due to his active service and, 
therefore, he is entitled to service connection.  Unfortunately, 
after reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
service connection.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).  Service 
connection can also be found for any disease diagnosed after 
discharge, if all the evidence establishes it was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
evidence of a current disability, (2) medical evidence, or lay 
testimony in some cases, that the injury or disease was incurred 
or aggravated during service, and (3) evidence of a nexus between 
the current disability and the in-service injury or disease. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Organic diseases of the nervous system - such as sensorineural 
hearing loss - will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  However, this presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA 
standards, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 must be currently present.  
Service connection is possible if such current hearing loss 
disability can be adequately linked to military service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, which is proof of the existence of a current back 
disorder, bilateral hearing loss, and tinnitus.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of 
a current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Concerning his back, the Veteran's VA treatment 
records from February 2003 to March 2009 illustrate continued 
treatment for back pain.  Additionally, he was diagnosed with 
multilevel degenerative disc disease and lower facet arthropathy 
in September 2008.  Concerning his bilateral hearing loss and 
tinnitus, the Veteran's April 2004 audiology consult shows he 
suffers from sensorineural hearing loss with periodic tinnitus.  
An April 2006 VA compensation examination also diagnosed the 
Veteran with high frequency sensorineural hearing loss.  
Specifically, the Veteran had an average puretone threshold level 
of 80 decibels in his right ear, with a speech discrimination 
score of 40 percent.  Additionally, he had an average puretone 
threshold level of 78 decibels in his left ear, with a speech 
discrimination score of 28 percent.  These findings are 
sufficient to establish the existence of the current disorders.  
38 C.F.R. § 3.385; Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the Veteran's 
current disorders are somehow attributable to his active service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent evidence of record 
establishing this required correlation for any of the Veteran's 
claimed disorders.

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's STRs are completely silent regarding any 
complaints, treatment or diagnoses for any pertinent disorder 
during service.  Specifically, concerning his claim for his back 
disorder, the Veteran testified in his July 2010 Travel Board 
Hearing that he fell down a ladder while carrying a trash can 
when the ship he was stationed on turned.  He stated that he was 
taken to Oak Knoll Naval Hospital for treatment as a result of 
this fall in 1952.  However, the RO attempted to locate these 
records in June 2008 and was told no treatment record existed.  
Concerning his hearing and tinnitus claims, the service entrance 
examination conducted in August 1951 showed the Veteran had 
normal hearing.  His separation examination from November 1954 
also showed normal hearing.  The Veteran's service ended in 
November 1954.

However, more importantly, the Veteran also has failed to provide 
any objective indication of any disorder until many years after 
his service.  The first objective indication of a back disorder 
was not until September 2003, when he indicated he had back 
surgery in 1984.  However, the Veteran did not specifically 
complain of back pain until January 2004, as indicated in his VA 
treatment records.  The first objective indication of his 
bilateral hearing loss and tinnitus was not until April 2004, 
when he underwent an audiological consult because he felt his 
hearing significantly worsened within the past year.  At that 
time, the Veteran reported that he had hearing loss since his 
active duty in Korea.  The Veteran also stated he purchased 
hearing aids approximately 7 years ago.  

The evidence shows the first objective manifestations of these 
disorders was almost five decades after the Veteran's service.  
The lapse of so many years after his separation from service and 
the first documented complaint of the claimed disorders is 
probative evidence to be considered in determining whether his 
current disabilities may be traced back to his military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Also, because there is no indication of these disorders within 
one year of his discharge, the Board may not presume they were 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Of equal or even greater significance, there is simply no medical 
evidence of record etiologically linking the Veteran's claimed 
disorders to his active service.  The Board notes that the 
Veteran was not provided a VA examination regarding his claim for 
service connection for a back disorder.  However, an examination 
is not required because there is no indication, other than the 
Veteran's assertions, that this condition is related to service.  
There is no indication of a back injury during service in STRs, 
as contended by the Veteran, and no medical evidence suggesting 
any relationship of this disability to service.  38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning this, the Board notes that, in an effort to further 
assist the Veteran in substantiating his claim for service 
connection for a back disorder, the record was held open for 60 
days, until September 2010, to allow the Veteran to gather any 
additional medical records in support of his claim.  
Specifically, this was done in an attempt to obtain his private 
treatment records concerning the surgery on his back, which 
occurred sometime between 1984 and 1986.  While the Board notes 
that the Veteran has received treatment for his back pain since 
January 2004, there is simply no indication that the back 
disorder is a result of his active service.  Moreover, his VA 
treatment record from January 2009 shows that the Veteran was 
involved in a motor vehicle accident in 1962 and underwent lumbar 
surgery in 1985, which improved his condition.  However, the VA 
treatment records merely serve to support the Veteran's 
contention that he has a back disorder, a fact which the Board is 
not disputing.  

Concerning his claims for bilateral hearing loss and tinnitus, 
the Veteran underwent a VA compensation examination in April 
2006.  The Veteran's service noise exposure history consisted of 
his exposure to 40 mm and 5 inch guns.  His occupational history 
included his work on an oilfield for two years, work with die 
cast machines for 17 years, a mechanic, and his job as a postman.  
Socially, the Veteran stated that he first fired a weapon at the 
age of 7 and quit hunting in 1980.  The Veteran also reported 
that he has suffered from tinnitus for 12 years.  However, 
following the examination, the VA examiner opined that Veteran's 
hearing loss is "not due to military noise exposure alone, 
rather an accumulation of pre-military noise exposure, aging, 
medical, pharmaceutical and environmental factors."  The 
examiner concedes the Veteran was exposed to some hazardous noise 
while in the military and "may have suffered some degree of 
hearing loss."  However, due to the fact the Veteran received a 
whispered voice test upon entrance and separation in the 
military, which does not provide pure tone audiometric data, the 
examiner stated that she is "unable to give an opinion as to 
what possible degree of damage the military may have caused 
without resorting to mere speculation."  See Bloom v. West, 13 
Vet. App. 185, 187 (1999) (indicating a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty).

But use of cautious or equivocal language does not always express 
inconclusiveness in a doctor's opinion.  Rather, the opinion 
should be viewed in its full context and not characterized solely 
by the medical professional's choice of words.  See Lee v. Brown, 
10 Vet. App. 336, 338 (1997).  And, as here, the examiner fully 
explained her inability to provide a conclusive opinion after 
considering all available evidence.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).

As for her opinion concerning his tinnitus, the VA examiner 
stated that since the Veteran stated it did not begin until 12 
years ago, "it is unlikely that tinnitus is due to military 
noise exposure from 50+ years ago."  

The Board has also considered the Veteran's BVA hearing testimony 
and an October 2005 statement provided by the Veteran's wife.  
First, the October 2005 statement from the Veteran's wife 
supports the Veteran's assertions that he has difficulty hearing.  
She claims that he cannot hear the phone ringing or hear her 
speaking to him if his back is turned.  She did not address his 
back disorder.

Second, during his July 2010 BVA hearing, the Veteran testified 
to the alleged in-service injury.  As mentioned above, he stated 
he underwent lumbar surgery in 1985 (the Board notes that various 
VA treatment records also mention 1984 and 1986 as the date of 
the surgery), and would attempt to obtain these private treatment 
records.  Additionally, the Veteran testified that he did not 
hunt after the service, which is in direct contravention to his 
self- reported history found in a January 2009 VA treatment 
record.  He also stated that he noticed he was losing his hearing 
around 1985.  Finally, the Veteran stated his tinnitus began in 
1990.   

However, the lay testimony, while competent, is not also credible 
because the complete lack of any medical evidence attributing 
these disorders to his active service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Moreover, as stated above, the Veteran testified 
to not having handled guns following service, including hunting.  
However, he told the January 2009 VA treating physician that he 
quit hunting in 1980, more than 25 years following his separation 
from service.  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this 
regard that evidence that relates the current disorders to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  There is simply no objective medical evidence to 
support the Veteran's assertions that these disorders are related 
to his active service, especially since he first began receiving 
documented treatment for his back disorder in January 2004, and 
hearing loss and tinnitus in April 2004.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for the Veteran's back disorder, bilateral hearing loss and 
tinnitus.  As the evidence is against the claims, the benefit-of-
the-doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

Service connection for a back disorder is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


